IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30856
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RON CHRISTOPHER GREEN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 96-CR-7 B
                        - - - - - - - - - -
                            June 4, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ron Christopher Green appeals his sentence which was imposed

after he pleaded guilty to distribution of cocaine base.   He

argues that the Government had to prove by a preponderance of the

evidence that the substance involved was in fact “crack” cocaine.

Green fails to show that court’s sentence was clearly erroneous.

United States v. Jackson, 22 F.3d 583, 584 (5th Cir. 1994).     He

also argues that the district court erred when it departed from

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-30856
                                 - 2 -

the Sentencing Guidelines by reducing his base offense level by

one point, not two points.    United States v. Alvarez, 51 F.3d 36,

39 (5th Cir. 1995).   We have reviewed the parties’ briefs and the

record and AFFIRM.